SUPERIOR COURT
OF THE
STATE OF DELAWARE

l The Circle, Suite 2

GEORGETOWN, DE 19947

E. SCOTT BRADLEY
JUDGE
September 25, 2018

Louis J. Rizzo, Jr., Esquire

D. Miika Roggio, Esquire
Silver, McDonald & Friedman Reger Rizzo & Damall LLP
1523 Concord Pike, Suite 200

1010 North Bancroft Parkway, Suite 22
Wilmington, DE 19805 Brandywine Plaza East
Wilmington, DE 19803

Joseph R. Fowler, Esquire
Fowler Hirtzel McNulty Spaulding
2000 Market Street
Suite 550 §
Philadelphia, PA 19107 ~=`»`
¢/)
'-"6
¢_'},’
`U
N

RE: Pavik v. George & Lynch, Inc.
C.A. No. Sl4C-01-006 ESB

CD

Dear Counsel:

l"
5
b
_D
so
C)
-~¢
:-`C
ca
2

nos xJSsns

h'
0

A.l
V.l

20

I have denied George & Lynch Inc.’s Motion for Reargument of my decision gr:lming'<

summary judgment in favor of E. J. Breneman. George & Lynch Inc.’s motion raises the same
arguments that I previously considered and rejected. I am satisfied that my earlier decision

remains correct.
IT IS SO ORDERED.

Very truly yours,

E. Scott Bradley

ESB:tll

Prothonotary’s Office

cc:
Counsel of Record